DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are currently pending.
Claims 14-20 are withdrawn from consideration.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, in the reply filed on 03/30/2021 is acknowledged.
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/30/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
The combination of limitations for the first reinforcing layer having “a plurality of longitudinal rovings, a reinforcing structure comprising a reinforcing mat, and a resin matrix” is indefinite as the second reinforcing layer also has “a plurality of longitudinal rovings, a reinforcing structure comprising a reinforcing mat, and a resin matrix” makes the quoted limitations for the second reinforcing layer unclear if they are the same or different plurality of longitudinal rovings, reinforcing structure, reinforcing mat, and resin matrix in the first reinforcing layer. It is recommended to require the quoted structures in the first reinforcing layer as a first plurality of longitudinal rovings, a first reinforcing structure, and so forth and a second plurality of longitudinal rovings, a second reinforcing structure, and so forth if this is what is intended.
Regarding claim 3,
The same issues pertain to the third reinforcing layer as described in the rejection of claim 1 above.
Regarding claim 6,
The limitation requiring “the reinforcing mat comprises a plurality of fibers” is indefinite as claim 1 requires multiple “reinforcing mat” structures, one in the first reinforcing layer and one in the second reinforcing layer, thus it is unclear which reinforcing mat is being referred to.
Regarding claims 9 and 10,
The limitations requiring the first reinforcing layer, the second reinforcing layer, and the first structural layer are vertically spaced at least 0.125 inches or about 0.25 inches from one 
Regarding claim 11,
The limitation requiring “the resin matrix” is indefinite as claim 1 requires multiple “resin matrix” structures, one in the first reinforcing layer and one in the second reinforcing layer, thus it is unclear which resin matrix is being referred to.
Regarding claim 13,
The limitation requiring “the reinforcing structure” is indefinite as claim 1 requires multiple “reinforcing” structures, one in the first reinforcing layer and one in the second reinforcing layer, thus it is unclear which reinforcing structure is being referred to.
Regarding claim 2, 4-5, 7-8, and 12,
The claims are indefinite due to being dependent upon claims containing indefinite subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2002//0123288 A1) in view of Vandewalle et al. (US 2014/0045400 A1).
Regarding Claims 1-8 and 11-13,
Davies teaches a reinforced pultruded part (profile) having a top edge (top surface of the laminate), a bottom edge (bottom surface of the laminate) spaced along a vertical axis extending between the top edge and the bottom edge, a transverse axis oriented perpendicular to the vertical axis, and a machine axis oriented along a length of the profile (Davies: abstract; Figs. 4-8 and 11-13; par. 0013, 0028-0036, and throughout the disclosure).  
The pultruded profile comprises a first reinforcing layer spaced along the vertical axis and oriented along the transverse axis comprising a first reinforcing layer including a plurality of longitudinal rovings, a reinforcing structure comprising a web of staple fibers (a reinforcing mat), and a resin matrix surrounding the longitudinal rovings and the reinforcing structure (Davies: abstract; par. 0005, 0013, 0027, 0028, 0030-0032, 0069, and throughout the disclosure). The reinforcing mat comprises a plurality of reinforcing fibers oriented along the transverse direction wherein a plurality of staple fibers are attached to said reinforcing fibers (Davies: abstract). The reinforcing fibers may comprise glass, carbon, metal, ceramic, synthetic or polymeric materials (Davies: par. 0022). The web in the reinforcing structure may further comprise a binder in which polyvinyl acetate emulsion or latex or crosslinking polyvinyl acetate emulsion may be used (Davies: claim 17; par. 0018, 0026, and 0099). The resin matrix may comprise a thermosetting polyester (Davies: par. 0082). Fig. 2A shows alternating reinforcing mats and roving structures and thus there may be a second reinforcing layer spaced along the vertical axis and oriented along the transverse axis comprising the second reinforcing layer including a plurality of longitudinal rovings, a reinforcing structure comprising a reinforcing mat Davies: Fig. 2A; par. 0027, 0069-0070, 0080, and throughout the disclosure).
Davies does not explicitly teach placing a first or second structural layer between the first, second, and third reinforcing layers, respectively, wherein the structural layers have at least one aperture and are composed of continuous steel ribbon having a modulus of elasticity of at least 175 GPa.
Vandewalle teaches incorporating continuous stainless steel fiber layers (34 and 36, corresponds to first and second structural layers), which have a modulus of elasticity of 200 GPa, between matrix layers (32), composed of thermosetting materials, forming fiber reinforced composites to provide improved stiffness, impact energy absorption, and strength (Vandewalle: abstract; par. 0006-0023, 0054-0055, and throughout the disclosure). The continuous fibers are straight and aligned with a longer length than diameter (Vandewalle: par. 0014-0020). A ribbon is defined as a long, narrow strip as defined by the Oxford dictionary. Thus, the continuous stainless steel fibers may be considered ribbons. The ribbons are aligned parallel to each other, thus, there would be a space or gap between said stainless steel fibers (Vandewalle: par. 0014-0020 and 0063). An aperture is defined as an opening, hole, or gap by the Oxford dictionary. Thus, as there is a gap or space between the aligned nanofibers, there may be considered to be at least one aperture that extends vertically through the structural layers as the gap would be between adjacent fibers extending in a thickness direction.
Davies in view of Vandewalle are in the corresponding field of fiber reinforced composites comprising thermosetting matrix materials. Therefore, it would have been obvious to one of ordinary skill in the art to place continuous stainless steel ribbon layers (a first and second structural layer having the claimed modulus), having at least one aperture, between the first and second and the second and third reinforcing layers of Davies to provide improved stiffness, impact energy absorption, and strength to the reinforced pultruded profile as taught by Vandewalle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783